DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 17, 2021.  Claims 1-15 and 31 are cancelled claims.  Claims 16, 18, 23, and 29 were amended.  Claims 32-35 were newly added. Claims 16-30 and 32-35 are pending.
The previous rejections over claim 31 are withdrawn due to the cancellation of claim 31.
The rejection of claims 16-31 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention set forth in the last office action (mailed August 20, 2021) is withdrawn due to the amendment received November 17, 2021.
The rejection of claims 16-24, 27, and 28 under 35 U.S.C. 102(a)(1) as being anticipated by  Kim et al. (WO 2015/105315 A1 where English equivalent patent family document US 2016/0351826 was used as the translation) for the specific reasons set forth in the August 20, 2021 office action is withdrawn due to the amendment received November 17, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the following formula “2-3a”, which contains a variable “ArP”:
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    216
    225
    media_image1.png
    Greyscale
.
It is not seen where a variable ArP is defined.  Accordingly, formula 2-3a is considered indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 19, 32, and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim 18 recites formulas 2-1, 2-4, 3-1, 3-4, 4-1, and 4-4, but these formulas do not contain a corresponding RP substituent group.  Claim 16, upon which claim 18 depends, requires a RP group be present as p=1.  Accordingly, formulas 2-1, 2-4, 3-1, 3-4, 4-1, and 4-4 of claim 18 appear to be outside the definition of compound of parent claim 16.
Claim 19 recites formulas 2-1a, 2-3a, 2-4a, 3-1a, 3-4a, 4-1a, and 4-4a but these formulas do not contain a corresponding RP group.  Claim 16, upon which claim 19 depends, requires a RP group be present as p=1.  Accordingly, formulas 2-1a, 2-3a, 2-4a, 3-1a, 3-4a, 4-1a, and 4-4a of claim 19 appear to be outside the definition of compound of parent claim 16.
Claim 32 recites compounds I-5, I-6, I-7, and I-11, but these compounds do not contain a corresponding RP group.  Claim 16, upon which claim 32 depends, requires a RP group be present as p=1.  Accordingly, formulas I-5, I-6, I-7, and I-11 of claim 32 appear to be outside the definition of compound of parent claim 16.
Regarding claim 33, the definitions set forth for variables R, Rx and R1 appear to be the same definitions as set forth in parent claim 16.  It is not seen how claim 33 further limits claim 16.   Applicant stated on page 22 in the remarks received 11/17/2021 that “The applicant has deleted the preferable embodiments from claim 16 and has added these embodiments in newly added claim 33.”   While the word “preferably” was deleted from claim 16, the remainder of the language is still present and the words used to define R, Rx and R1 appear to be the same as in dependent claim 33.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/105315 where English equivalent patent family document US 2016/0351826 has been used as the translation.  Citations below are to the USPGPUB document.)
Regarding formula (1) of independent claim 16 and claim 33, Kim et al. teaches azacarbazole derivatives of Formula 1 for an organic light emitting device (see title and abstract):

    PNG
    media_image2.png
    208
    395
    media_image2.png
    Greyscale
(see par. 10 of US ‘826 document).  The central group A1 may be a five-membered ring of formula 1A 

    PNG
    media_image3.png
    68
    324
    media_image3.png
    Greyscale

where X1 is

    PNG
    media_image4.png
    32
    170
    media_image4.png
    Greyscale
 (see par. 11-12; R1 is defined in par. 14; see also formulas 1-1 and 1-2 in par. 60).  The Kim et al. formula 1 corresponds to instant formula 1 where two instant X are N and two instant X are CRx. Regarding instant Rx, Kim defines R2 and R3 to include at least aryl P group (see par. 15).
Regarding claim 17, specific formulas (1-1) and (1-2) of Kim et al. correspond to instant formula (2) or (3) (see par. 60).  Regarding claims 18 and 19, the formulas corresponds to recited instant formulas (2-#) or (3-#) (see par. 60).
	Regarding claim 20, a corresponding instant Ar1 may be selected as benzene (phenyl) (see par.47, 73-76)
	Regarding claim 21, no Ars is required as n and q may be zero or alternatively L1 may be selected as an aromatic (see par. 69) and/or R1 and R11-14 may comprise substituted groups (see par. 47-48).
	Regarding claim 22, in Kim et al. formula 1, R2 and R3 groups may be aromatic group or heteroaromatic group (see par. 47) corresponding to instant Rx.  Regarding claim 23, specifically Kim et al. R2 and R3 groups may include at least phenyl or pyridine among others (see par. 101).
	Regarding claim 24, Kim et al. R11 to R14 groups may be at least aryl group (see par. 48).
Regarding claims 25 and 26, at least variables R2 and R3 of Formula 1 (see par. 10) may include groups such as quinoline, pyridine, and triazine (see page 11 of US ‘826) and carbazole, dibenzofuran or dibenzothiophene (see par. 101 and 103 on page 12 of US ‘826).
Regarding claim 32, a Kim formula 1-2 (see par. 60) may include R2 and R3 as phenyl (see par. 101), R1 as phenyl (see par. 73-76), and one of R11 to R14 as aryl (see par. 114-118) such as fluorenyl (see par. 118) per at least instant compound (I-3) of claim 32.

Regarding claim 27, compounds of formula 1 may be formed by a coupling reaction for an Ar1 group (see WO ‘315 document at top of page 205 for example with respect to a Kim et al. formula 1 type compound synthesis step):

    PNG
    media_image5.png
    213
    384
    media_image5.png
    Greyscale
.  Regarding claim 28, compounds of formula 1 may be in solution after being synthesized (see par. 470).
Regarding claims 29 and 30, Formula 1 compounds may be used in a light emitting device as a host in an emission layer (see claims 11-12, page 376).
While Kim et al. does not appear to show an example compound where at least one R11 to R14 is selected as a group other than hydrogen (which corresponds to instant RP), Kim et al. clearly teaches a R11 to R14 may be selected as a group (see par. 15) the same as a group recited in instant claim 16.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare material defined in the reference for a light emitting device wherein the resultant compound and material would also meet the limitations of the instant claims.  One would expect to achieve functional compounds and an operational device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
Regarding an obviousness rejection over Kim, applicant argues on page 23 of the 11/17/2021 remarks, “Whereas Kim discloses hundreds of compounds, none of the compounds disclosed in Kim corresponds to a benzopyrrolopyrimidine having a substituent on the benzene ring of the heterocycle.  Kim does not disclose compounds substituted by a specific substituent RP as defined in amended claim 16.”  In response, as described in the above rejection, Kim defines Formula 1 (and more specifically Formula 1-1 and 1-2) compounds (see par. 10 and 60) where variables R11 to R14 on the benzene portion of the heterocyclic group may be selected as a substituent group (see par. 114-123) corresponding to a group the same as an instant RP group.  Additionally, as discussed, Kim –(L2)a2-(R2)b2 and –(L3)a3-(R3)b3 groups on a formula 1 correspond to instant Rx groups.  While example compounds of Kim formula 1 are not shown with one of R11 to R14 selected as a substituent group as claimed, R11 to R14 are clearly defined to include a substituent group or hydrogen.  Accordingly, given the defined Kim Formula 1 (and 1-1 and 1-2) definitions, it would have been obvious to one of ordinary skill in the art before the effective filing date to arrive at compounds which are the same as claimed compounds.  The argument that Kim “discloses hundreds of compounds” is not considered a persuasive argument to overcome the obviousness rejection.  As stated in MPEP 2123, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “ ‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
The office further notes that none of the experimental/comparative data in the instant specification appear to demonstrate an unexpectedly improved performance of compounds when a RP substituent group is present versus a benzopyrrolopyrimidine derivative absent the specifically claimed substituent groups.  Accordingly, in the absence of persuasive evidence, compounds as claimed are considered obvious over the teachings of Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pflumm et al. (US 2012/0326141 A) teaches azacarbazole derivatives for an organic electroluminescent device (see par. 50-52).  The reference is considered relevant to the field of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786